Citation Nr: 0003959	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  98-15 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES


1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.

2.  Entitlement to service connection for a bilateral ankle 
disorder.

3.  Entitlement to service connection for a left side injury.

4.  Entitlement to service connection for vision problems.

5.  Entitlement to service connection for a throat problem.

6.  Entitlement to service connection for a low back 
disorder.

7.  Entitlement to service connection for a bilateral knee 
disorder.

8.  Entitlement to service connection for flat fleet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and brother


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1980 to 
February 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDINGS OF FACT

1.  In August 1992, the Board found that no new and material 
evidence had been submitted to reopen a claim for service 
connection for a psychiatric disorder.

2.  Evidence received since the August 1992 Board decision is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  

3.  The claims for service connection for a bilateral ankle 
disorder, a left side injury, vision problems, a throat 
problem, a low back disorder, a bilateral knee disorder and 
flat feet are not supported by cognizable evidence 
demonstrating that the claims are plausible or capable of 
substantiation. 


CONCLUSIONS OF LAW

1.  The August 1992 Board decision denying service connection 
for a psychiatric disorder is final.  38 U.S.C.A. § 7104 
(West 1991).

2.  The evidence received since the August 1992 Board 
decision is not new and material; the veteran's claim for 
that benefit is not reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).

3.  The claims of entitlement to service connection for a 
bilateral ankle disorder, a left side injury, vision 
problems, a throat problem, a low back disorder, a bilateral 
knee disorder and flat feet are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Evidence that was of record at the time of the Board's August 
1992 decision finding that new and material evidence had not 
been submitted to reopen a claim for service connection for a 
psychiatric disorder consisted of service medical records, 
testimony from a December 1981 hearing, medical reports, 
dating from 1977 to 1983, submitted by the North East 
Guidance Center and Floro V. Rayos, M.D., hearing testimony 
from a September 1984 hearing, medical reports from the 
Detroit Psychiatric Institute, dating from June to July 1985, 
statements, submitted by Jeff McGhee, Remi Best and Jeffrey 
Givens, received by the RO in October 1986, testimony from an 
April 1987 hearing, medical reports, submitted by the New 
Center Community Mental Health Service, Detroit, Michigan, 
dated in May 1988, transcript from a May 1989 hearing before 
a member of the Board of Veterans Appeals, medical reports, 
dated in January and March 1991, submitted by the New Center 
Community Mental Health Service, a March 1991 letter from the 
Detroit Board of Education, a June 1991 hearing transcript, 
and medical reports, dated in June and December 1991, 
submitted by the Henry Ford Hospital.

Service medical records show that during an October 1980 
enlistment examination, the examiner reported that the 
veteran had mild anxiety, which was considered non-disabling.  
The veteran reported that he had a history of nervous 
trouble.  In December 1980, the veteran was seen with 
complaints of bilateral knee pain for the previous three 
weeks as a result of performing pushups.  An examination of 
the knees revealed full range of motion with no evidence of 
any temperature change, effusion, edema or anterior/posterior 
cruciate laxity.  There was, however, evidence of entrapment, 
percussion, crepitation and apprehension.  The veteran had 
full quadricep and hamstring strength (he complained of pain 
on testing of the quadriceps).  The examiner noted that the 
veteran walked with a mild antalgic limp. An impression of 
chondromalacia of both patellas was entered.  The remainder 
of the records are devoid of any further complaints or 
clinical findings with respect to the claimed disabilities.  
In February 1981, the veteran was discharged for a lack of 
motivation and physical inaptitude. 

During a December 1981 hearing at the RO in Detroit, 
Michigan, the veteran testified that his preexisting nervous 
disability had been aggravated by service.  He reported that 
during service, he had been punched in the stomach by a drill 
sergeant.  The veteran testified that shortly after service, 
he sought treatment for his nervous disorder.

Medical reports, submitted by The North East Guidance Center 
and Floro V. Rayos, M.D., dating from 1977 to 1983, are of 
record.  These reports reflect that prior to service in 
September 1975, the veteran was seen by Dr. Rayos for 
complaints of nervousness and sleep disturbance, with 
diagnoses of anxiety depression and, ultimately, 
schizophrenia in February 1980.  Shortly after the veteran 
was discharged from service in February 1981, he was seen by 
Dr. H. Lee with complaints of nervousness.  At that time, Dr. 
Lee noted that the veteran was not psychotic.  The remainder 
of the outpatient reports reflect that the veteran continued 
to received treatment for his psychiatric complaints and that 
he received medication.

Testimony from a September 1984 hearing at the RO in Detroit, 
Michigan is of record and is similar to that advanced during 
the December 1981 hearing.  However, during the September 
1984 hearing, the veteran provided his dog tag which he had 
worn during service which showed the word "Jewish."  He 
indicated that while he was forced to wear the dog tag during 
service, he did not practice the Jewish faith.

A hospital report from the Detroit Psychiatric Institute, 
dated in June and July 1985, reflects that the veteran was 
hospitalized for paranoid schizophrenia. 

Statements submitted by Jeff McGhee, Remi Best and Jeffrey 
Givens, received by the RO in October 1986, are of record.  
These reports indicate that after the veteran returned home 
from the service, he had exhibited bizarre behavioral 
changes. 

In April 1987, the veteran testified at a hearing at the RO 
and offered contentions similar to that discussed in the 
preceding paragraphs.

Reports, submitted by the New Center Community Mental Health 
Service, Detroit, Michigan, dated in May 1988 reflect that 
the veteran had first sought treatment for nervousness, 
depression, and auditory hallucinations in 1984, and that his 
current diagnosis was paranoid schizophrenia. 

In May 1989, the veteran appeared before a member of the 
Board of Veterans Appeals in Washington D.C. and offered 
testimony in support of his claim consistent with those 
advanced herein.  

Medical reports, submitted by the New Center Community Mental 
Health Service, Detroit, Michigan, dated in January and March 
1991, reflect that the veteran was on several medications for 
his psychiatric disorder.  

A March 1991 letter from the Detroit Board of Education, 
reflects that the veteran had been employed as a substitute 
lunchroom employee and that his work was predominantly 
average. 

A transcript of testimony from a June 1991 hearing at the RO 
in Detroit, Michigan, is of record and is consistent with 
that previously advanced by the veteran.

Medical reports, submitted by the Henry Ford Hospital, 
Detroit, Michigan, dated in June and December 1991, reflect 
that in June 1991, the veteran was admitted to the hospital 
for complaints of a headaches and "fear in the heart."  At 
discharge, an assessment of paranoid schizophrenia was 
entered, and the veteran was found to have been stable.  A 
December 1991 report reflects that an assessment of 
musculoskeletal right hip and knee pain was entered.  

Evidence received since the August 1992 Board decision 
includes medical reports, submitted by the New Center 
Community Mental Health Services, Detroit, Michigan, Mercy 
Hospital, Detroit, Michigan, and Dr. Jacqueline Phillips, 
Highland Park, Michigan, dating from March 1984 to March 
1998.  These reports reflect that in May 1997, the veteran 
was seen with complaints of a painful left ankle, and that an 
assessment of ankle joint pain was entered.  In February 
1996, the veteran was hospitalized after he had threatened 
his landlord.  At discharge, the veteran was diagnosed as 
having paranoid type schizophrenia with acute exacerbation.  
Subsequent medical reports reflect that the veteran continued 
to seek outpatient treatment for his schizophrenia. 





II.  Analysis

1.  Service Connection Claims

The veteran is seeking service connection for a bilateral 
ankle disorder, a left side disorder, vision and throat 
problems, a low back disorder, a bilateral knee disorder and 
flat feet.  The legal question to be answered initially is 
whether the veteran has presented evidence of well-grounded 
claims; that is, claims that are plausible.  If he has not 
presented well-grounded claims, his appeal must fail with 
respect to these claims and there is no duty to assist him 
further in the development of the claims.  38 U.S.C.A. 
§ 5107(a).  As will be explained below, the Board finds that 
these claims are not well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131(West 1991); 
38 C.F.R. § 3.303 (1999).  However, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

The veteran's service medical records show no indication of 
any treatment for, or diagnosis of the claimed disabilities 
with the exception of a single diagnosis of chondromalacia of 
the patellas in December 1980.  While the voluminous post-
service VA and private medical record shows that the veteran 
has been diagnosed as having right knee pain and left ankle 
pain, he has submitted no medical evidence to relate these 
current conditions, claimed as a bilateral knee disorder and 
a bilateral ankle disorder, to his military service.  In 
addition, the record is devoid of any medical or other 
competent evidence showing that the appellant currently has a 
vision or throat problem, a left side or low back disorder or 
flat feet.  See Rabideau v. Derwiniski, 2 Vet. App. 141, 143 
(1992).

The only evidence the veteran has offered in support of his 
claims that he currently has the aforementioned disabilities, 
if diagnosed, which are related to service are his own 
unsubstantiated contentions.  While the veteran is certainly 
capable of providing evidence of symptomatology, "the 
capability of a witness to offer such evidence is different 
from the capability of a witness to offer evidence that 
requires medical knowledge..."  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Causative factors of a disease 
amount to a medical question; only a physician's opinion 
would be competent evidence.  Gowen v. Derwinski, 3 Vet. 
App. 286, 288 (1992).

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the veteran 
has not submitted any medical or other competent evidence to 
show that any current bilateral ankle and bilateral knee 
disorders, diagnosed as left ankle pain and right knee pain, 
are related to service or that he currently has a vision or 
throat problem, a left side or low back disorder or flat 
feet, the Board finds that he has not met the initial burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that his claims are well 
grounded.  38 U.S.C.A. § 5107.  Since the claims are not well 
grounded, they must be denied.  See Edenfield v. Brown, 8 
Vet. App. 384, 390 (1995).

Finally, as the foregoing explains the need for competent 
evidence that the current disabilities, if demonstrated, are 
linked by competent evidence to service, the Board views its 
discussion above sufficient to inform the veteran of the 
elements necessary to complete his application for service 
connection for the claimed disabilities.  Robinette v. Brown, 
8 Vet. App. 69, 79 (1995).

2.  New and Material Evidence 

Under the law, in the context of this issues on appeal, 
service connection may be granted for any disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

A claim based on the same factual basis may not be 
considered.  38 U.S.C.A. § 7104.  Title 38, United States 
Code, Section 5108, however, provides that, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); See 
also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (the 
evidence must merely "contribute to a more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision").  Further, 
when determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

Where there is a prior Board decision, the claim may not be 
reopened and allowed, and a claim based on the same factual 
basis may not be considered, unless new and material evidence 
is presented.  38 U.S.C.A. § 7104.  When a veteran seeks to 
reopen a final decision based on new and material evidence, a 
three-step analysis must be applied.  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Secondly, if new and material 
evidence has been presented, then immediately upon reopening 
the veteran's claim, the VA must determine whether the claim 
is well grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Third, if the claim is found to 
be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107 has been met.  Elkins v. West, 12 Vet. App. 
209, 218 (1999).

In decisions dated in August 1983, April 1986, January 1988 
and June 1989, the Board denied entitlement to service 
connection for a psychiatric disorder.  In an August 1992 
decision, the Board found that no new and material evidence 
had been submitted to reopen a claim for service connection 
for a psychiatric disorder.  Thereafter, in March 1997, the 
veteran filed a claim to reopen the issue of entitlement to 
service connection for a psychiatric disorder.  As such, the 
Board finds that the evidence that must be considered in 
determining whether new and material evidence has been 
submitted in this case is the evidence added to the record 
since the August 1992 Board decision.

In considering whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a nervous disorder, the Board has considered 
all of the evidence presented since the August 1992 decision 
in light of the evidence that was available at that time.  
Significantly, however, while some of this evidence is new, 
none of the evidence is material, and none of the evidence is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  In this regard, many of the 
records merely repeat facts that were previously established, 
namely that the veteran now has paranoid schizophrenia, and 
that he personally believes that his preexisting psychiatric 
problems were aggravated by his military service.  While the 
Board does not dispute the sincerity of the veteran's 
beliefs, none of the medical records received since the 
August 1992 Board decision suggests that the veteran's 
preexisting psychiatric disorder, now diagnosed as paranoid 
schizophrenia, was aggravated during the appellant's brief 
military service.  As such, the evidence submitted since the 
August 1992 Board decision is not new and material, and the 
claim for service connection for a psychiatric disorder is 
not reopened.

In reaching the foregoing decision, the Board views its 
discussion as sufficient to inform the appellant of the 
elements necessary to reopen his claim.  See Graves v. Brown, 
9 Vet. App. 172, 173 (1996); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).  In this regard, the above discussion 
informs the appellant of the steps he needs to fulfill in 
order to reopen his claim, and an explanation why his current 
attempt to reopen the claim must fail.


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for a psychiatric disorder is denied.

Evidence of well grounded claims not having been submitted, 
the claims of entitlement to service connection for a 
bilateral ankle disorder, a left side disorder, a vision 
problem, throat problems, a low back disorder, a bilateral 
knee disorder and flat feet are denied.



		
	WARREN W. RICE, JR
	Member, Board of Veterans' Appeals



 

